Citation Nr: 1438429	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and J.S.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to July 1991.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed HIV is related to his active military service, in that he experienced initial symptoms of the disease during active military duty, prior to being definitively diagnosed.  Specifically, he claims that he experienced recurrent abdominal pain and gastrointestinal symptoms, such as nausea, vomiting and diarrhea during active duty.  He also recently testified during his July 2014 Travel Board hearing that he was coughing up blood during service.  The Veteran claims that he did not seek treatment immediately after his discharge for his symptoms because he could not afford medical care at that time.

Service treatment records are negative for any evidence of a diagnosis of HIV.  In this regard, the Veteran's HIV test was negative at the time of his entrance examination in October 1989, and at the time of his separation examination in May 1991.  Furthermore, laboratory results from May 1990 and January 1991 show that the Veteran tested negative for HIV.  However, service treatment records do show numerous complaints of abdominal pain, as well as complaints of vomiting and diarrhea.  

Post-service treatment records show that the Veteran has been treated for HIV, and reported varying dates of onset, from 1990 to 2000.  However, laboratory results in February 1997 and October 1998 show that the Veteran's HIV test was nonreactive.  The earliest evidence of a definitive diagnosis of HIV in the records is from June 2000 laboratory results from the University of Texas Health Care Center.

The Veteran was afforded a VA examination in response to his claim in October 2009.  He reported that he was diagnosed with HIV in 1992, but denied any diagnosis of HIV in service.  The examiner noted the Veteran's history of abdominal infections, including nausea, vomiting, diarrhea, and treatment for gastroenteritis, which he continued to experience.  The Veteran also reported episodes of diarrhea at least 4 times per year that resolved with antibiotics.  The examiner diagnosed HIV infection, on treatment, and noted that it was diagnosed after the Veteran's discharge from service.  The examiner also noted that the Veteran's service treatment records showed that his HIV test was negative in service, and concluded that the Veteran's abdominal pain and gastroenteritis infections, which he had in service, are not related to his HIV.  

During his July 2014 Board hearing, in addition to the other symptoms he had previously reported (abdominal pain, diarrhea, vomiting), the Veteran testified that he was also throwing up blood during his active military service, and that he believed this was an early symptom of his subsequently diagnosed HIV.  Service treatment records show that on examination in December 1990, the Veteran reported that he had coughed up blood during an episode of the flu.  As the Board hearing was held after the Veteran's October 2009 VA examination, the examiner did not have the opportunity to consider the Veteran's previously omitted reports of throwing up blood in service.  Therefore, although the examiner concluded that the Veteran's abdominal pain and gastroenteritis in service are not related to his HIV, the examiner was not able to give an opinion as to whether the Veteran's symptoms of vomiting blood in service are related to his subsequently diagnosed HIV infection.  


As such, the Board finds that the October 2009 VA examiner's opinion is incomplete, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that a remand for a new examination and medical opinion as to the etiology of the currently diagnosed HIV is necessary.  
38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers, VA or private, who have provided treatment for his HIV.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

2.  After the development requested above has been completed, the RO shall then arrange for the Veteran to undergo an appropriate VA examination to determine whether his currently diagnosed HIV is related to service.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed HIV is etiologically related, in whole or in part, to the Veteran's active service, specifically, his reported symptoms of abdominal pain, diarrhea, vomiting, vomiting blood, and gastroenteritis infections, noted or treated therein.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



